DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/21/20.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-13 and 15-21 are currently pending.
4.	Claim 6-8, 13, 15 and 17 are amended. Claims 1-5, 9-12, 16 and 18-20 are original.
5.	Claim 14 is cancelled.  Claim 21 is new.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
6.    Applicants argue:
“Applicant submits that claims 1, 8 and 15 are not directed to a judicial exception because they are not: (1) mathematical concepts; (2) certain methods of organizing human activity; or (3) mental processes, as required by the 2019 PEG.
Applicant submits that claims 1, 8 and 15 are not “mental processes”, as asserted by the Examiner, for at least the following reasons. Page 9 of the October Update of the 2019 PEG states: “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea”; and “While a claim limitation to a process that ‘can be performed in the human mind, or by a human using a pen and paper’ qualifies as a mental process, a claim limitation that ‘could not, as a practical matter, be performed entirely in a human’s mind’ (even if aided with pen and paper) would not qualify as a mental process” (emphasis added). Applicant submits that the asserted abstract ideas cannot, as a practical matter, be performed entirely in a human’s mind (even if 
Applicant submits that amended claim 7 and claim 20 are not “mental processes”. As stated in paragraph 0021 of Applicant’s specification (reproduced below), dynamic time warping is, by definition, rooted in computer technology.
[0021] Embodiments improve the functioning of a computer by providing automated methods and systems for predicting airport capacity impact using a probabilistic weather forecast. In particular, embodiments improve software by providing a method and system that automatically determines likely airport capacity impacts using probabilistic weather forecasts, accounting for weather parameters, flight demand, airport operational conditions, and historical behaviors by air traffic controllers. Additionally, embodiments improve software by providing a method and system that consolidates all possible capacity reduction impacts to a handful of weather analytical scenarios. Additionally, implementations of the invention use techniques that are, by definition, rooted in computer technology (e.g., machine learning, probabilistic weather forecasts, weather analytical scenarios, dynamic time warping, etc.) that cannot be performed manually by a person.
Further, the dynamic and time sensitive generation of the at least one aggregated airport capacity prediction (by clustering of the airport capacity predictions using dynamic time warping) cannot, as a practical matter, be performed entirely in a human’s mind, even if aided (Remarks: pages 10-11)

7.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment made to the claims, the claims are still not eligible under 35 U.S.C. 101.  The steps of determining, clustering and generating within the claims still covers the performance of the limitation in the mind or by pencil and paper.  Also, the limitation of generating an aggregated airport capacity prediction using the clustered airport capacity predictions can be completed in the mind or by pencil and paper, since the aggregated airport capacity prediction is just combining the cluster of airport capacity predictions into one airport capacity prediction. Further, the example that the applicant refers to in paragraph [0057] of the specification is not a definition of what an aggregated airport capacity prediction is.  This paragraph gives an example of the how many runway configurations there could be based on weather scenarios and predictions per weather scenario.  The claim language does not include the language within paragraph [0057] of the specification regarding the amount of weather scenarios or for how long of a period the weather scenarios are being analyzed for.  
Further, the applicants argues that the claims 7 and 20 are not a mental process.  The examiner notes that claims 7 and 20 state that the clustering of the airport capacity predictions use dynamic time warping (DTW).  The examiner notes that using DTW is a way to compare tow temporal sequences that do not sync up perfectly.  In the attachment of DTW, there are mathematical concepts that can be done in the mind and on pencil and paper, which demonstrates 

8.    Applicants argue:
“In light of Electric Power Group and MPEP §2106.05(a), Applicant submits that claim 1 provides an improvement in the technology and technical field of generating weather analytical scenarios regarding airport capacity, and that this improvement constitutes an integration of the alleged judicial exception into a practical application, which satisfies Prong 2 of Step 2A of the §101 analysis. In particular, claim 1 of the instant application, through interactions of a computing device, receives data, generates new data (i.e., generation of an airport capacity prediction for each of the plurality of weather scenarios, and clustering, the airport capacity predictions) and then uses this new data in subsequent steps (generating at least one aggregated airport capacity prediction using the clustered airport capacity predictions). Therefore, in accordance with the holding of the Electric Power Group and MPEP §2106.05(a), the claimed invention should be deemed as patent eligible because it provides improvements to another technology or technical field (noting that, according to the 2019 PEG, a claim as a whole that reflects an improvement to another technology or technical field constitutes an integration of the alleged exception into a practical application that satisfies Step 2A Prong 2).
Further, Applicant submits that under Electric Power Group and MPEP §2106.05(a), it is not necessarily the claimed content (e.g., same or different types of data), but the concept of generating and using a new type of data that is a practical application. As stated above, both the Electric Power Group Court and the MPEP recognize and cite a distinction between claims that use only available information and claims that use or generate new types of information (i.e., 
Applicant also notes that the Step 2A Prong 2 analysis does not evaluate whether claim limitations are well-understood, routine, or conventional, and that a claim that includes conventional elements may still integrate an exception into a practical application, thereby satisfying the subject matter eligibility requirement. (2019 PEG at page 55.)
For at least the above reasons, claim 1 should be deemed to satisfy Prong 2 of Step 2A of the §101 analysis, and thus should be deemed patent eligible.” (Remarks: pages 14-15)

9.    Examiner Response:
The examiner respectfully disagrees. The examiner does not see where in the claim language that there is an improvement to the technology and technical field of generating weather analytical scenarios regarding airport capacity.  The weather analytical scenarios are used in creating an airport capacity prediction, which includes the airport arrival and departure capacity values. The applicant points to the limitations of claim 1 that receives data and generates new data and uses new data in subsequent steps (generating at least one aggregated airport capacity prediction using clustered airport capacity prediction) as being the claim nd paragraph, “The TCM takes into account, etc.” Fig. 2.  
Regarding claims 8 and 15, the applicant’s arguments are the same arguments as shown for claim 1 and are rejected using the same teachings.
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1-13 and 15-21
Regarding step 1, claims 1-13 and 15-20 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.


Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “clustering, by the computing device, the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions.”  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 

Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).    The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claim 8 recites “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate at least one aggregated airport capacity prediction using the clustered airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device.  The claim includes a computing device and medium.  The computing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception using a generic computer component. This step is also analogous to teachings within MPEP 2106.05(f)(2), where it’s not sufficient to provide an inventive concept.
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to 
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. Claim 15 recites “program instructions configured to generate at least one aggregated airport capacity prediction using the clustered airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “and program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers 
Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites the additional element of a processor, memory, medium and computing device.  The processor, medium, memory and computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor, memory, medium and computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  

Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 19
Dependent claim 19 recites “wherein the airport capacity prediction is determined using a classification model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 20
Dependent claim 20 recites “wherein the clustering the airport capacity predictions uses dynamic time warping”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and
generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-5, 7-12 and 15-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

                                       Response: 35 U.S.C.  § 102
10.    Applicants argue:
“For example, Airport Capacity does not teach or suggest “receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios”, as recited in claim 1.


Validation Studies
	In the second group of studies, IACM airport capacity predictions were compared with actual airport throughputs for data collected in 2011. The examination focused on how well deterministic and probabilistic capacity predictions may reflect the observed airport throughput and what difference the choice in weather uncertainty representation might make. The following aviation data sources were considered in these analyses:
1)    First is scheduled hourly counts of arriving and departing flights at ATL obtained from the ASPM. These counts were further subdivided into the following aircraft weight class categories: small, large, heavy, and other. The ratios of aircraft weight class categories were used as inputs for IACM airport capacity predictions.
2)    Second is a set of runway configurations at ATL obtained from the ASPM database. The ASPM determined one airport configuration for each hour, and we used the IACM to generate airport capacity predictions for this runway configuration and subsequently compared it to the actual throughput.
3)    Third is actual hourly counts of arriving and departing flights at ATL obtained from the ASPM and also subdivided into aircraft weight class categories.
In this group of experiments, we used three types of weather inputs: deterministic forecasts, deterministic forecasts with forecast error models, and ensemble forecasts. We identified hours with significant throughput at ATL for each of the considered scenario days (see Fig. 5). For each hour i, we used the IACM to generate capacity predictions Pai and PDi for arrivals and departures, respectively, for the runway configuration that was actually used at ATL during this hour as reported in the ASPM.
We subsequently conducted a qualitative analysis using scatter plots and quantified the prediction accuracy using the Theil inequality coefficient T and rootmean-square error (RMSE) values, where lower values of the Theil inequality coefficient define better predictive capability.

Figure 7 shows scatter plots comparing predicted airport capacities (arrivals and departures) to actual traffic counts generated using deterministic forecasts.11 The vertical axes show capacity predictions, whereas the horizontal axes define actual throughput counts. The scatter plots include data from all days in Fig. 5. Different markers in Fig. 7 indicate different meteorological conditions at the airport (IMCs, MVMCs, and VMCs).

Applicant submits that neither the paragraphs referred to by the Examiner, nor any other part of Airport Capacity, discloses “receiving, by a computing device, a probabilistic weather 
The American Meteorological Society states that “[a] probability forecast includes a numerical expression of uncertainty about the quantity or event being forecast”. Enhancing Weather Information with Probability Forecasts. An Information Statement of the American Meteorological Society; (Adopted by AMS Council on 12 May 2008) Bull. Amer. Meteor. Soc., 89.2 Airport Capacity does not disclose using weather forecasts that include a probability or numerical expression of uncertainty. As a result, Applicant submits that Airport Capacity does not teach, or even suggest, “receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios”, as recited in claim 1. Accordingly, Applicant requests withdrawal of the rejection of claim 1.” (Remarks: pages 20-21)

11.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the phrase “probabilistic weather forecast is not defined within the claims.  In paragraph [0017] of the specification, it states that “A probabilistic weather forecast is an ensemble of a plurality of numerical weather models that is frequently updated and that provides a range of possible outcomes and occurrences”.  On Pg. 21, right col., Weather, 2nd paragraph of the Kicinger et al. reference, it states that error models can be used to generate probabilistic forecast information from a single deterministic run.  The error models are used in finding the releationship between the high-resolution rapid refresh (HRRR) forecast of each aviation hazard (i.e. wind and ceiling and visibility (C&V)) and the Meteorological Aerodrome Report (METAR) observations at ATL.  st paragraph of the Kicinger et al. reference, it states that one of the types of inputs are deterministic forecasts with forecasts error models.  This demonstrates that there are weather inputs that are for a probabilistic weather forecast, and that a probabilistic weather forecast was being received.

                                       Response: 35 U.S.C.  § 103
12.    Applicants argue:
“Notwithstanding the rejection, Applicant submits that the combination of Airport Capacity and Leger does not teach or suggest the features of claim 8, such that claim 8 is distinguishable over the applied references. For example, the combination of Airport Capacity and Leger does not teach or suggest “receive a probabilistic weather forecast including a plurality of weather scenarios” or “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”, as recited in claim 8.” (Remarks: page 23)

13.    Examiner Response:
The applicant’s arguments for the limitation of claim 8 that states “receive a probabilistic weather forecast including a plurality of weather scenarios” are the same arguments that were mentioned for claim 1 above and are rejected using the same teachings.
Also, the Applicant’s arguments on page 23 with respect to the limitation of claim 8 that states “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted 

14.    Examiner Response:
The Applicant’s arguments on page 25 with respect to the limitation of claim 15 that states “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” have been considered but are moot because the arguments do not apply to the current rejection.
The Applicant’s arguments on page 26 with respect to the limitation of claim 15 that states “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” have been considered but are moot because the arguments do not apply to the current rejection.

15.    Examiner Response:
The applicant argues that claim 14 depends from claim 8.  However, claim 14 has been cancelled.  Therefore, the applicant’s arguments regarding claim 14 are moot.


Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1-13 and 15-21
Regarding step 1, claims 1-13 and 15-20 are directed towards a method, computer program product and system, which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “determining, by the computing device, an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “clustering, by the computing device, the airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claim 1 recites “generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions.”  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional element of a computing device.  The computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
Claim 8
Regarding step 2A, prong 1, claim 8 recites “determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8 recites “generate at least one aggregated airport capacity prediction using the clustered airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil 
Regarding step 2A, prong 2, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 8 recites A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device.  The claim includes a computing device and medium.  The computing device and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
The additional element of receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claim 8 recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device, which amounts to no more than mere instructions to apply the exception 
Claim 15
Regarding step 2A, prong 1, claim 15 recites “program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast, the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “program instructions configured to cluster the smoothed airport capacity predictions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. Claim 15 recites “program instructions configured to generate at least one aggregated airport capacity prediction using the clustered airport capacity 
Claim 15 recites “and program instructions configured to cancel or delay at least one flight based on the at least one aggregated airport capacity prediction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15 recites “wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios amount to extra solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the claim recites the additional element of a processor, memory, medium and computing device.  The processor, medium, memory and computing device is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element 
Regarding Step 2B, the limitation of program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the processor, memory, medium and computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The additional element of a computing device, receiving a probabilistic weather forecast including a plurality of weather scenarios amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).
Claims 2, 9 and 16
Dependent claims 2, 9 and 16 recites “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claims 3, 10 and 17
Dependent claims 3, 10 and 17 recites “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4, 11 and 18
Dependent claims 4 and 11 recites “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 12
Dependent claims 5 and 12 recites “wherein the forecast weather data includes temperature, dewpoint, windspeed, wind direction, ceiling, and visibility”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”.  
Claim 19
Dependent claim 19 recites “wherein the airport capacity prediction is determined using a classification model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 20
Dependent claim 20 recites “wherein the clustering the airport capacity predictions uses dynamic time warping”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claim 21
Dependent claim 21 recites “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios, and
generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human 
Claims 1-5, 7-12 and 15-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18).

With respect to claim 1 Kicinger et al. discloses “A method” as [Kicinger et al. (Pg. 18, Introduction, 1st paragraph, “Airport capacity estimates are among, etc.”, Pg. 18, Introduction, 3rd paragraph, “The integrated airport capacity model, etc.”)];
“receiving, by a computing device, a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
“clustering, by the computing device, the airport capacity predictions” as [Kicinger et al. (Pg. 19 right col., 2nd paragraph, “The TCM takes into account, etc.” Fig. 2)] Examiner’s interpretation: The terminal capacity model (TCM) and the airfield capacity model (ACM) are combined to produce an integrated probabilistic airport capacity forecast;
“and generating, by the computing device, at least one aggregated airport capacity prediction using the clustered airport capacity predictions.” as [Kicinger et al. (Pg. 19 right col., 2nd paragraph, “The TCM takes into account, etc.” Fig. 2)] Examiner’s interpretation: The terminal capacity model (TCM) and the airfield capacity model (ACM) are combined to produce an integrated probabilistic airport capacity forecast;

With respect to claim 2, Kicinger et al. discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 3, Kicinger et al. discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days 

With respect to claim 4, Kicinger et al. discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner ntoes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of Leger et al. (U.S. Patent 7,027,898).

With respect to claim 5, the Kicinger et al. discloses the method of claim 3 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft.
While Kicinger et al. teaches METAR observations where forecast weather data includes wind direction, ceiling, and visibility, Kicinger et al. dos not explicitly disclose “wherein the forecast weather data includes temperature, dewpoint, windspeed”
Leger et al. discloses “wherein the forecast weather data includes temperature, dewpoint, windspeed” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the forecast weather data includes temperature, dewpoint, windspeed as taught by Leger et al. for the purpose of providing graphical weather information to an aircraft.
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

19.	Claims 8-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of White (U.S. PGPub 2011/0301829).

With respect to claim 8, Kicinger et al. discloses “receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
“generate at least one aggregated airport capacity prediction using the clustered airport capacity predictions.” as [Kicinger et al. (Pg. 19 right col., 2nd paragraph, “The TCM takes into account, etc.” Fig. 2)] Examiner’s interpretation: The terminal capacity model (TCM) and the airfield capacity model (ACM) are combined to produce an integrated probabilistic airport capacity forecast;
“display each of the at least one aggregated airport capacity prediction and an associated probability” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st paragraph, “In the second group of studies, etc.”, Pg. 23, right col., last paragraph, “Figure 7 shows scatter plots comparing, etc.”, Pg. 24, left col. 1st paragraph, “The diagonal line corresponds, etc.”, Fig. 7)];
While Kicinger et al. teaches clustering the airport capacity predictions, Kicinger et al. does not explicitly disclose “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times”
White discloses “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device” as [White (paragraph [0022], Fig. 2)];
Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference.  As shown in Fig. 3 of the White reference, the estimated arrival and departure times are group together separate from the actual arrival and departure times.  The examiner considers the grouping of the estimated and departure times as being clustering the airport capacity predictions, since an airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;
Kicinger et al. and White are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device; cluster the airport capacity predictions into a predetermined number of weather analytical scenarios, the clustering being based on predicted airport capacity change times and a predicted airport capacity magnitude change at each of the change times as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.


With respect to claim 9, the combination of Kicinger et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein the probabilistic weather forecast is an ensemble of a plurality of numerical weather models” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 10, the combination of Kicinger et al. and White discloses the computer program product of claim 8 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

With respect to claim 11, the combination of Kicinger et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein, for st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner notes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period spanning the previous 3 years) and airport operations at those points in time (e.g., runway configuration, capacity, etc.), see paragraph [0042] of the specification;

With respect to claim 15, Kicinger et al. discloses “program instructions configured to receive a probabilistic weather forecast including a plurality of weather scenarios” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner considers the different types of weather inputs to be the plurality of weather scenarios, since there will be three types of different weather conditions based on the inputs;
“program instructions configured to determine an airport capacity prediction for each of the plurality of weather scenarios included in the probabilistic weather forecast” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.” ,Pg. 24, right col., “Figure 8 shows the scaled version, etc. Figs 7-8)];
While Kicinger et al. teaches clustering the airport capacity predictions, Kicinger et al. does not explicitly disclose “A system; a hardware processor, a computer readable memory, and 
White discloses “A system” as [White (paragraph [0005])];
“a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device” as [White (paragraph [0005], paragraph [0022])];
“the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals” as [White (paragraph [0023], paragraph [0026], Fig. 3)] Examiner’s interpretation: The estimated arrival and departure rates are displayed as shown in Fig. 3 of the White reference;
“program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals” as [White (paragraph [0032])] Examiner’s interpretation: Different scenarios such as different runway configurations or traffic flows on the airport are selected, which demonstrates that the airport capacity prediction is being revised, since the runway configurations and the traffic flows at the airport correspond to the arrival and departure rates at the airport.  As stated above, the airport capacity model is trained to forecast airport arrival and departure capacity values, see paragraph [0019] of the specification;

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating a system; a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device; the airport capacity prediction having a predetermined number of time intervals and a capacity prediction for each of the time intervals; program instructions configured to smooth the airport capacity predictions by revising the airport capacity prediction for a particular one of the time intervals to match the airport capacity prediction of an adjacent one of the time intervals, the adjacent one of the time intervals being adjacent to the particular one of the time intervals as taught by White for the purpose of determining an estimated arrival rate and departure rate for a predetermined time period.
The motivation for doing so would have been because White teaches that by receiving a predicted airport constraint information for a predetermined time period and querying historical airport data to determine historical time periods having similar constraint information, the ability to determine an estimated arrival rate and departure rate for a predetermined time period can be accomplished (White (paragraph [0002] – [0003]).

With respect to claim 16, the combination of Kicinger et al. and Leger et al. discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the probabilistic st paragraph, “The IACM was used in the validation studies, etc.”)];

With respect to claim 17, the combination of Kicinger et al. and Leger et al. discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein each of the plurality of weather scenarios includes forecast weather data for each of a predetermined number of time intervals.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 3rd paragraph, “In the second group of studies, etc.”, Fig. 5 and 7)] Examiner’s interpretation: The examiner considers the scheduled hour to be the predetermined number of time intervals, since the days that are being used in this experiment are being analyzed on an hourly basis, demonstrates that there is a predetermined number time intervals for the forecast weather data;

With respect to claim 18, the combination of Kicinger et al. and Leger et al. discloses the system of claim 17 above, and Kicinger et al. further discloses “wherein, for each of the plurality of weather scenarios, the airport capacity prediction comprises, for each of the predetermined number of time intervals, a predicted number of aircraft operations able to be accommodated by an airport during the time interval.” as [Kicinger et al. (Pg. 23, left col. Validation Studies, 1st – 2nd paragraph, “In the second group of studies, etc.”)] Examiner’s interpretation: The examiner ntoes that the phrase “aircraft operations” is not defined within the claims.  The examiner considers the aircraft operations to be the runway configurations, since the airport operations database 215 that stores information about information about historical weather conditions at various points in time (e.g., hourly weather conditions over a period 

With respect to claim 19, the combination of Kicinger et al. and Leger et al. discloses the system of claim 15 above, and Kicinger et al. further discloses “wherein the airport capacity prediction is determined using a classification model.” as [Kicinger et al., (Pg. 19, right col., 1st paragraph, “The IACM was used in the validation studies, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the Integrated Airport Capacity Model to be the classification model, since the integrated airport capacity model determined hourly probabilistic airport capacity forecasts;

20.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al.
	
	With respect to claim 6 above, Kicinger et al. discloses the method of claim 1 above.
While Kicinger et al. teaches a classification model determining an airport capacity prediction, Kicinger et al. does not explicitly disclose “further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model.”
nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
Kicinger et al. and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model as taught by Chen et al. for the purpose of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques.
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).

20.	Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), White (U.S. PGPub 2011/0301829) in view of online reference Using Weather Translation and Machine Learning to Identify Similar Weather Impact Days, written by Chen et al.

	With respect to claim 13, the combination of Kicinger et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al. and White teaches a classification model determining an airport capacity prediction, Kicinger et al. and White do not explicitly disclose “further comprising building, by the computing device, a classification model using machine learning, wherein the airport capacity prediction is determined using the classification model.”
Chen et al. “further comprising building, by the computing device, a classification model using machine learning, as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
“wherein the airport capacity prediction is determined using the classification model.” as [Chen et al. (Pgs. 1-2, Introduction, 2nd – 3rd paragraph, “The operational concept is as follows:, etc.”, Fig. 1)];
Kicinger et al., White and Chen et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for 
The motivation for doing so would have been because Chen et al. teaches that by of identifying similar impact days the National airspace system (NAS) using weather translation and machine learning techniques, the ability to provide relevant support for an operational decision for air traffic management can be accomplished (Chen et al. (Pg. 9, Conclusion, 1st – 3rd paragraph, “This paper presented analysis, etc.”).

With respect to claim 19, the claim recites the same substantive limitations as claim 13 above and is rejected using the same teachings.

21.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 




With respect to claim 7, Kicinger et al. discloses the method of claim 1 above.
While Kicinger et al. teaches clustering the airport capacity predictions, Kicinger et al. does not explicitly disclose “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios”
Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al. and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the clustering the airport capacity predictions uses dynamic time warping to determine similarities between the plurality of weather scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).


22.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18) in view of White (U.S. PGPub 2011/0301829) in further view of Leger et al. (U.S. Patent 7,027,898).

With respect to claim 12, the combination of Kicinger et al. and White discloses the computer program product of claim 10 above, and Kicinger et al. further discloses “wherein the forecast weather data includes wind direction, ceiling, and visibility.” as [Kicinger et al. (Pg. 20, left col., 1st paragraph, “The ACM computes capacity estimates, etc.”)] Examiner’s interpretation: The examiner considers the crosswind and tailwind to be the wind direction, since it is stating which direction the wind is blowing based on the aircraft.
While the combination of Kicinger et al. and White teaches forecast weather data including wind direction, ceiling, and visibility, Kicinger et al. and White do not explicitly disclose “wherein the forecast weather data includes temperature, dewpoint, windspeed”
Leger et al. discloses “wherein the forecast weather data includes temperature, dewpoint, windspeed” as [Leger et al. (Col. 6 lines 50-55, “(9) METARs and SPECIs: METARs are hourly surface etc.”)];
Kicinger et al., White and Leger et al. are analogous art because they are from the same field endeavor of analyzing weather information for an aircraft.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the forecast weather data includes 
The motivation for doing so would have been because Leger et al. teaches that displaying near real-time weather information for regions all over the world, the ability to improve flight economy and safety as well as increase the on-time arrival of an aircraft can be accomplished (Kicinger et al. (Col. 2 lines 11-42, “Another significant drawback of the system, etc.”).

23.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), White (U.S. PGPub 2011/0301829) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. 	

With respect to claim 20, the combination of Kicinger et al. and White discloses the system of claim 15 above.
While the combination of Kicinger et al. and White teaches clustering the airport capacity predictions, Kicinger et al. and White do not explicitly disclose “wherein the clustering the airport capacity predictions uses dynamic time warping”
Buxi et al. discloses “wherein the clustering the airport capacity predictions uses dynamic time warping” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.

The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).

24.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Airport Capacity Prediction with Explicit Consideration of Weather Forecast Uncertainty, written by Kicinger et al. (from IDS dated 8/29/18), White (U.S. PGPub 2011/0301829) in view of online reference Generating Probabilistic Capacity Profiles from weather forecast: A design-of-experiment approach, written by Buxi et al. in further view of online reference The Aviation System Analysis Capability Noise Impact Model, written by Wingrove III et al.

With respect to claim 21, the combination of Kicinger et al. and White discloses the computer program product of claim 8 above.
While the combination of Kicinger et al. and White teaches clustering the airport capacity predictions, Kicinger et al. and White do not explicitly disclose “wherein the weather analytical 
Buxi et al. discloses “wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios” as [Buxi et al. (Pg. 5 sec. C. Dynamic Time Warping Profiles, 1st – 2nd paragraph, “This is the second method, etc.”)];
Kicinger et al., White and Buxi et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al. and White of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating wherein the weather analytical scenarios are weighed based on a number of the airport capacity predictions in each of the weather analytical scenarios as taught by Buxi et al. for the purpose of using weather forecasts to generate day of operation probabilistic capacity profiles.
The motivation for doing so would have been because Buxi et al. teaches that using weather forecasts to generate day of operation probabilistic capacity profiles, the ability to incorporate weather forecast information to support probabilistic decision making in NEXTGEN transportation system can be accomplished (Buxi et al. (Pg. 9, Conclusion).
While the combination of Kicinger et al., White and Buxi et al. teaches generating the at least one aggregated airport capacity prediction using clustered airport capacity predictions, Kicinger et al., White and Buxi et al. do not explicitly disclose “and generating the at least one 
Wingrove III et al. discloses “and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings.” as [Wingrove III et al. (Pgs. 26-27, Runway Use Configuration, 2nd paragraph, “To look at preferential runway, etc.”)];
Kicinger et al., White, Buxi et al. and Wingrove III et al. are analogous art because they are from the same field endeavor of analyzing arrival and departure rates for an airport.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kicinger et al., White and Buxi et al. of describing a stochastic analytical model for predicting airport capacity with a look-ahead horizon suitable for strategic traffic flow management by incorporating and generating the at least one aggregated airport capacity prediction comprises combining the weather analytical scenarios according to their respective weightings as taught by Wingrove III et al. for the purpose of developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at any of 16 large- and medium-sized U.S. airports.
The motivation for doing so would have been because Wingrove III et al. teaches that developing a noise impact model (NIM) to examine the impact that quieter aircraft technologies and/or operations might have on air carrier operating efficiency at U.S. airports, the ability to evaluate the change in airfield capacity and the estimated delay associated with using more efficient runway use patterns can be accomplished (Wingrove III et al. (Pg. 40, Conclusion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128